Case: 18-40737      Document: 00514780376         Page: 1    Date Filed: 01/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-40737                            January 3, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE VILLARREAL-CARDENAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-144-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Villarreal-Cardenas appeals his guilty-plea conviction
for importation of 500 grams or more of methamphetamine. He argues that
the factual basis for his guilty plea was insufficient because the Government
did not prove that he knew the type and quantity of the controlled substance
involved in his offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40737   Document: 00514780376     Page: 2   Date Filed: 01/03/2019


                                No. 18-40737

      As Villarreal-Cardenas concedes, his argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that
Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United
States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug type and quantity
as an element of a 21 U.S.C. § 841 drug trafficking offense.         Likewise,
knowledge of drug type and quantity is not an element that must be proven for
an offense under the related drug importation statutes of 21 U.S.C. §§ 952(a)
and 960(a). United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th Cir.
1978); see United States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.
1999).   Thus, the Government was not required to prove that Villarreal-
Cardenas knew the type and quantity of the controlled substance involved in
his drug importation offense.
      Accordingly, Villarreal-Cardenas’s motion for summary disposition is
GRANTED, and the district court’s judgment is AFFIRMED.




                                      2